Citation Nr: 1709975	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis and pneumonia.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for sinusitis with headache.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to June 1992.  He also had an additional 7 years, 9 months and 11 days of active duty, including active duty for training from June to August 1979, and from June to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The 2009 rating decision denied, in pertinent part, service connection for bronchitis and pneumonia, sleep apnea, and sinusitis with headache.

In his October 2011 substantive appeal (Form 9), the Veteran requested a Board hearing by live videoconference; however, in July 2016, he withdrew that request.  

Evidence regarding the claims for service connection, including VA medical records dated and the Veteran's Social Security Administration (SSA) disability records, was associated with the claims file after an April 2014 supplemental statement of the case (SSOC).  This evidence will be addressed by the agency of original jurisdiction (AOJ) on remand.

After an August 2011 rating decision granted permanent incapacity for self-support for J.T, an April 2015 rating decision determined that "[J.T.] no longer shows permanent incapacity for self-support."  Although the Veteran appeared to attempt to disagree with the decision in January 2016, the standard VA form for a notice of disagreement was not submitted.  Thus, the Board does not find that it has jurisdiction over this issue to remand it for the issuance of a statement of the case.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran is claiming service connection for sinusitis with secondary headaches; service connection for bronchitis and pneumonia, including as secondary to the sinusitis; and service connection for sleep apnea, including as secondary to the sinusitis and bronchitis.  See December 2008 claim for service connection.  

Service treatment records (STRs) show treatment on multiple occasions for sinus complaints with headaches (diagnosed as sinusitis); headaches with dizziness on bending; productive cough and head congestion (variously diagnosed as upper respiratory infection, viral syndrome, and upper respiratory infection with pharyngitis); and chest congestion and productive cough, diagnosed as pneumonitis and bronchitis.  See, e.g., STRs dated in June 1982, April and May 1990, and March and May of 1992.  In 1983, the Veteran complained of feeling tired most of the time.  See August 1983 STR of "excessive fatigue" for two months.  In or around January 1990 the Veteran was placed on profile due to pneumonitis, and in June 1990 he was treated for pneumonia.  He was also placed in a weight management program during active duty service in 1990.

In June 1992, the Veteran separated from active duty service.  Medical records dating from 1998 (including VA medical records dated after the April 2014 SSOC) advise of sinus problems, respiratory problems/productive cough, and clinically diagnosed sleep apnea.  See, e.g., May 2009 SSA examination report.  In accordance with McLendon, the Veteran should be accorded a VA examination regarding his claims for service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the claims file should be updated to include all VA treatment records dated after August 2014, and any extant private treatment records referable to the Veteran's sinus complaints, lung complaints, and sleep apnea.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated after August 2014 and associate these records with the claims file.  

2.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to the Veteran's sinuses, headaches, breathing difficulty, and sleep apnea, and then take steps to obtain those records.  Associate any located records with the claims file.

3.  After completion of steps 1 and 2, schedule the Veteran for a VA examination by an appropriate medical professional (or professionals) regarding the claims of service connection for bronchitis and pneumonia, sleep apnea, and sinusitis with headaches.  

The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's in-service and post-service complaints and treatment with the Veteran, and document the Veteran's assertions in the examination report.

All pertinent tests should be done, and all findings reported in detail.  The examiner is then requested to opine as follows:

a. for each lung disorder found on examination, whether it is at least as likely as not (50 percent or greater probability) that the disorder 

i.  had its onset during, or is otherwise related to, service;

ii.  was caused, or is aggravated by, the Veteran's sinus disorder.

In formulating the requested opinion, the examiner should note that the Veteran complained of chest congestion and productive cough on multiple occasions during service; and was diagnosed with bronchitis, pneumonitis, and pneumonia.  

b. for the claim for sleep apnea, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's clinically diagnosed sleep apnea

i.  had its onset during, or is otherwise related to, service; 

ii.  was caused, or is aggravated by, the Veteran's sinus and/or lung disorder.

In formulating the requested opinion, the examiner should note that the Veteran also complained of fatigue and was placed on a weight management program during service.  

c. for the claim for sinusitis with headaches, whether it is at least as likely as not (50 percent or greater probability) that this claimed disorder had its onset during, or is otherwise related to, service.

In formulating the requested opinion, the examiner should note that the Veteran complained of and was treated for sinus congestion, head congestion, and headaches at different times during service; and was variously diagnosed as having sinusitis with headaches, tension headaches, headaches [not otherwise specified], upper respiratory infection, and viral syndrome.  

A rationale for all opinions must be provided.  

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a SSOC and return the case to the Board, including with consideration of the evidence received since the April 2014 SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

